Citation Nr: 0417056	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-12 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment of Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 



INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from July 1941 to August 1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
the development requested by the Board in its September 2000 
remand and later, pursuant to its March 2003 development 
memorandum and request for independent medical examiner's 
report, has been accomplished to the extent possible, and 
that this matter is now ready for final appellate review.


FINDING OF FACT

The ruptured atherosclerotic abdominal aneurysm and carcinoma 
of the right lung with metastasis to the brain that 
contributed to and/or caused the veteran's death was not the 
result of Department of Veterans Affairs (VA) treatment or 
examination that was careless, negligent, lacking in skill, 
or involved errors in judgment or similar instances of fault 
on the part of the VA.


CONCLUSION OF LAW

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. § 1151 
(West 2002).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that appellant has been notified on numerous 
occasions of the need to provide medical evidence 
establishing a relationship between the cause of death and VA 
treatment.  

First, the appellant was advised in the original rating 
decision of June 1998 and September 1998 statement of the 
case that entitlement to DIC had been denied because the 
evidence failed to establish a relationship between the cause 
of the veteran's death and VA treatment.  In addition, 
following the Board's September 2000 remand that requested 
that the regional office (RO) take additional action to 
ensure that all pertinent treatment records were obtained, 
appellant was advised that the RO was taking action to obtain 
more complete records in September 2001, and a September 2002 
supplemental statement of the case advised appellant that the 
evidence needed to show fault on VA's part or that an event 
not reasonably foreseeable proximately caused the veteran's 
death, and that additional relevant VA treatment records 
still did not establish that any VA medical services were the 
proximate cause of death.  Following receipt of an October 
2002 statement from appellant asserting that the alleged 
negligent conduct involved the use of contrast and 
angiographic dye in November 1983, the Board also sought to 
confirm that there were no additional VA treatment records 
for November and December 1983 that would support the 
appellant's claim.  In addition, the Board sought and 
obtained an independent medical examiner's opinion from Dr. 
G. regarding the VA treatment received between 1983 and 1986, 
the appellant was provided with a copy of that opinion and 
given an opportunity to provide evidence and argument in 
response thereto, and in a May 2004 statement, the 
appellant's representative stated that the appellant had no 
further evidence or contentions to offer in support of her 
claim.  Thus, while the record does not reflect a single 
letter from the RO covering all the steps that the RO and VA 
had taken to develop the claim and those steps that needed to 
be undertaken by the appellant, based on the numerous 
communications from both the RO and the Board, the Board 
finds that appellant was informed of the type of evidence she 
needed to submit in support of her claim, and the obligations 
of the VA and appellant in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the fact that the appellant knew that it was 
necessary for her to provide evidence relating the cause of 
the veteran's death to VA treatment is further evidenced by 
the fact that she asserted in her June 1999 substantive 
appeal that a former chief of staff at the VA medical 
facility where the veteran received the dye injection told 
her that this caused the veteran's death, and in her October 
2002 statement she asserted that the injection of iodine was 
the proximate cause of the veteran's death based on medical 
report entries which noted that the use of iodine caused 
acute renal failure, congestive heart failure, and pulmonary 
edema, and that the veteran was thereafter at too high a risk 
for abdominal surgery.  In addition, as was noted above, she 
was also given the opportunity to provide additional evidence 
in response to the independent medical opinion obtained by 
the Board in April 2004, and neither she nor her 
representative chose to submit additional evidence.  The 
appellant has also been provided with the applicable law and 
regulations, and there is no indication that there are any 
outstanding records or documents that have not been obtained 
or adequately addressed in documents that are already 
contained in the claims file.  Although the Board notes that 
multiple efforts to obtain any outstanding VA clinical 
records from November and December 1983 have not resulted in 
the production of any such documents, the Board finds that 
reasonable efforts to obtain such records have clearly been 
undertaken, and the April 2004 independent examiner has not 
alluded to any deficiency in his opinion as a result of 
incomplete records.  Thus, the Board finds that further 
remand of this matter for additional efforts to obtain 
clinical records from November and December 1983 is not 
warranted.

While the VCAA notice requirements satisfied by the above 
noted adjudications and communications from the RO and the 
Board clearly came at the same time or after the appellant 
received the initial unfavorable rating action, and the more 
recent notices do not specifically request that the appellant 
provide any evidence in the veteran's possession that 
pertains to the claim as addressed in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), as demonstrated by the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to her claim.  The Board 
also notes that in his recent statement in May 2004, the 
veteran's representative did not complain of any prejudice 
based on any deficient notice under the VCAA and specifically 
stated that the appellant had no other evidence or 
contentions to submit on behalf of her claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the content elements of a VCAA notice has been fully 
satisfied, any error in not providing notice prior to the 
initial unfavorable rating action or in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.

Therefore, based on all of the foregoing, the Board finds 
that the notice and/or development provisions of the VCAA 
have been complied with and that remand for further notice 
and/or development would be an unnecessary use of appellate 
time and resources.

A review of the statements of the appellant reflects that she 
generally asserts that the VA negligently treated the veteran 
in December 1983 with the use of contrast dye that was the 
proximate cause of his death.  More specifically, she, in 
essence, contends that the negligent use of the dye caused 
acute renal failure, congestive heart failure, and pulmonary 
edema which contributed to the veteran's death or so weakened 
the veteran that he was no longer eligible for abdominal 
surgery that may have extended his life.

A VA hospital summary for the period of November 26, 1983 to 
December 20, 1983, reflects that the veteran was admitted on 
November 26, 1983 for new onset of hypertension and a retinal 
hemorrhage noted by his ophthalmologist.  Physical 
examination revealed that the veteran had an abdominal aortic 
aneurysm, and he was therefore transferred to the Surgical 
Service on December 1, 1983, at which time he underwent renal 
angiography which showed bilateral renal artery stenosis.  
The veteran was then noted to have developed acute renal 
failure secondary to contrast dye and required Intensive Care 
Unit admission secondary to congestive heart failure and 
pulmonary edema from fluid overload.  He was transferred to 
the Medical Intensive Care Unit (MICU) on December 7, 1983 
with a blood pressure of 210/110 and was intubated and placed 
on Nitro-glycerin drip for blood pressure and on 
Aminophylline for wheezing.  The veteran also underwent 
treatment for fluid overload and was noted to have an upper 
gastrointestinal bleed.  It was also noted that the veteran 
was transfused with two units of packed red blood cells and 
in MICU, EKG changes were found to be consistent with 
subendocardial myocardial infraction.  The veteran's problems 
were listed a congestive heart failure hypertension, renal 
insufficiency, and subendocardial myocardial.  The diagnosis 
included subendocardial myocardial infarction, abdominal 
aortic aneurysm, acute renal failure, congestive heart 
failure, ventricular ectopy, status post upper 
gastrointestinal bleed, and hypertension.

A VA hospital summary for the period of December 22, 1983 to 
December 29, 1983, reflects that the veteran's hypertension 
medication was switched during this hospitalization and that 
a repeat renal flow study showed no change from previous 
studies.  It was indicated that the veteran would ultimately 
require hemodialysis, but that he could currently be followed 
on an outpatient basis.  The veteran was also to be followed 
as an outpatient in the Renal Clinic for further evaluation 
of his abdominal aortic aneurysm.  The diagnosis was 
hypertension, renal failure, abdominal aortic aneurysm, 
status post upper gastrointestinal bleed, ventricular ectopy, 
and status post subendocardial myocardial infarction.

A VA hospital summary from February 1984 reflects that the 
veteran was transferred from this facility from a private 
hospital for dialysis for end-stage renal disease.  It was 
noted that the veteran had a history of hypertension in the 
past for which he was followed in the clinic, and a history 
of aortic aneurysm which was confirmed by an angiogram after 
which the veteran had acute renal failure, secondary to 
active necrosis.  With respect to hypertension, it was noted 
that he had end-stage renal damage secondary to hypertension 
and bilateral artery stenosis, a diagnosis of chronic renal 
failure for which the veteran would need dialysis at the rate 
of three times a week, pulmonary edema secondary to volume 
overload secondary to his renal failure, and chronic 
obstructive pulmonary disease (COPD).  

During this admission, a chronic hemodialysis report 
indicates that the veteran had a history of abdominal aortic 
aneurysm and chronic renal failure secondary to the 
involvement of renal arteries by the aneurysm.  It was noted 
that while the veteran was hospitalized for evaluation of his 
abdominal aortic aneurysm, the use of contrast medium caused 
an exacerbation of his renal insufficiency and the veteran 
subsequently sustained a large subendocardial infraction.  It 
was further noted that after the infarction, the veteran 
developed some degree of left ventricular failure which 
together with his hypertension, led to the worsening of his 
kidney function.  The hospital summary diagnosis was 
hypertension, chronic renal failure on dialysis, abdominal 
aortic aneurysm, which was to be evaluated at a later date by 
the surgeons for consideration of surgery, pulmonary edema 
resolved, and an episode of superventricular tachycardia, 
controlled with medication.

A VA outpatient record from July 1985 reflects an assessment 
that included end-stage renal disease secondary to dye.  VA 
hospital records from July 1985 reflect that the veteran was 
admitted with complaints that included chest pain.  It was 
further noted that the veteran's past medical history was 
significant for chronic renal failure, 90 percent stenosis of 
the right renal artery and 50 percent stenosis of the left.  
It was also noted that the veteran was allergic to iodine.  
The veteran was not considered a candidate for surgery.  The 
diagnosis was angina, end-stage renal disease, anemia and 
hypertension.

A VA treatment record from December 1985 reflects that the 
veteran was found to have a right upper lobe lesion in 
November of 1983, and that he was on dialysis for renal 
failure, which the veteran claimed was secondary to an iodine 
reaction during an angiogram for an abdominal aortic 
aneurysm.  

A VA abdominal ultrasound from January 1986 was interpreted 
to reveal an aneurysm measuring approximately 6 centimeters 
that was found to be unchanged since an earlier study.  A VA 
outpatient record from March 1986 notes that the veteran was 
allergic to iodine.

A VA abdominal ultrasound from April 1986 was interpreted to 
reveal an aneurysm measuring approximately 6.4 centimeter 
anterior-posterior and 7.7 centimeters wide involving the mid 
and distal aorta which had increased compared with earlier 
studies in 1984 and 1985.  In June 1986, another study 
indicated that the size had not changed since the previous 
study in April 1986

A VA outpatient record from July 1986 notes that the veteran 
was a patient in the dialysis unit at the hospital and that 
his past medical history was pertinent for high blood 
pressure that was exacerbated in 1983 with renal 
insufficiency.  It was further noted that the veteran had 
survived right upper lobe resection of adenocarcinoma over 
the winter and had gradual improvement with renal function to 
the point that he had been off dialysis over the previous 
month.

A VA hospital summary for the period of September to October 
1986 reflects that the veteran was admitted status post right 
upper lobe resection for adenocarcinoma for the previous year 
and a one to two month history of slowly progressing left-
sided weakness.  Computed tomography (CT) scan of the brain 
revealed a right upper lobe lesion of the brain.  Other 
diagnoses included renal insufficiency, atherosclerotic 
arterial disease, coronary artery disease, hypertension, and 
aortic aneurysm.  During this final hospitalization, the 
veteran underwent two courses of dialysis in preparation for 
surgery, but these preparations were discontinued once the 
veteran was no longer considered a surgical candidate.  The 
veteran expired in October 1986.

An October 1986 VA autopsy report reflects that evaluation of 
the cardiovascular system revealed old myocardial infarcts of 
the left papillary muscles and of the posterior apical wall 
of the left ventricle, coronary atherosclerosis, marked, with 
50 percent narrowing of the left common coronary artery, 30 
percent of the right, 95 percent of the left circumflex, 
cardiac hypertrophy, and recently ruptured atherosclerotic 
fusiform aneurysm of the abdominal aorta with massive 
retroperitoneal hemorrhage.

A death certificate indicates that the immediate cause of 
death was ruptured atherosclerotic abdominal aneurysm, and 
that another significant contributing condition not related 
to the immediate cause was carcinoma of the right lung with 
metastasis to the brain. 

Finally, as was noted above, independent examiner, Dr. G., 
reviewed the records of the veteran for the period of 1983 to 
1986 for the purpose of reaching an opinion regarding the 
quality of the medical care rendered to the veteran by VA 
during this time period.  Initially, Dr. G. noted that the 
veteran was hospitalized on November 26, 1983 for 
hypertension after an ophthalmological examination revealed 
hypertensive retinopathy, and that physical examination 
subsequently revealed an abdominal aortic aneurysm and aortic 
and renal angiogram revealed bilateral renal arterial 
stenosis.

Dr. G. first noted that aortic angiography was the standard 
test used to evaluate aneurisms of the aorta and renal 
vasculature in 1983.  He stated that the fact that the 
renovascular disease was bilateral would render nuclear 
imaging less satisfactory and in the veteran's case, Dr. G. 
opined that the fact that his hypertension was both 
accelerated and associated with end-organ effects, e.g., 
retinopathy, and that physical examination pointed to a 
vascular etiology made angiography the preferred method of 
evaluation.  Dr. G. further noted that since resection of the 
aneurism was being contemplated anatomic characterization was 
also essential before an operation could be performed.  Dr. 
G. also noted that subsequent to the angiogram, the veteran 
developed acute renal failure, volume overload, an acute 
subendocardial infarction, malignant hypertension, upper 
gastrointestinal bleeding, and ventricular ectopy, and over 
the next three months, the veteran's renal function gradually 
deteriorated and he was placed on chronic hemodialysis 
following the hospital admission in February 1984.

With respect to the expected complications following 
aortic/renal angiography, Dr. G. identified two major 
complications.  First and most frequently was the occurrence 
of acute renal failure secondary to acute tubular injury.  
This complication occurred in from 2 percent (patients with 
no definable risk factors) to 50 percent (patients with 
diabetes and renal insufficiency) of patients and was usually 
a reversible injury.  Dr. G. indicated that the veteran was 
not a diabetic but probably had impaired renal function (no 
laboratory data in this regard was included in the records).  
Dr. G. therefore concluded that the veteran was at risk for 
the development of this complication.  The second 
complication occurring after angiography was the occurrence 
of cholesterol embolic disease, and Dr. G. opined that the 
subacute progression of the veteran's renal failure made this 
diagnosis a real possibility.  Dr. G. also noted that there 
was no evidence in the record of an actual "allergic" 
reaction to the contrast material.  Dr. G. went on to comment 
that these complications were accepted risks of the procedure 
and that in the veteran's case, the administration of 
contrast dye did not involve carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the VA's part.  In the veteran's case with life 
threatening hypertensive complications, angiography, in fact, 
was the preferred method of evaluation and, although risky, 
was the necessary test in preparation for more definitive 
surgical care.

With respect to the cause of the veteran's end-stage renal 
disease, Dr. G. stated that it could be argued that the 
contrast dye had little to do with his later development of 
end-stage renal disease.  Instead, Dr. G. opined that a 
combination of poorly-controlled hypertension (documented to 
be malignant on at least two occasions) and advanced vascular 
disease as demonstrated by the angiogram and subsequent 
ultrasounds, were the major cause of the veteran's end-stage 
renal disease.  In fact, Dr. G. found that the complications 
surrounding the angiogram were more likely a result of 
malignant hypertension than renal failure, although renal 
failure might have played a part.  The fact that it took 
another three months for the veteran's end-state renal 
failure to develop would support this hypertension/vascular 
disease hypothesis.  In other words, end-state renal disease 
would have likely developed with or without the exposure to 
the contrast dye.

Dr. G. went on to indicate that following the development of 
end-state renal disease and the need for chronic 
hemodialysis, the veteran experienced further complications.  
In February 1984, he again developed malignant hypertension 
and pulmonary edema requiring hospitalization, and a right 
upper lobe "coin" lesion was discovered on chest 
radiograph.  An evaluation was negative for malignancy at 
that time but in 1985, there was evidence of expansion and 
further evaluation was completed.  The evaluation revealed 
non-small cell lung cancer (adenocarcinoma), and pulmonary 
function studies performed prior to the operation indicated 
severe COPD.  It was also noted that the veteran had a 
previous long-term history of smoking and the veteran's 
aneurysm was followed during this three year period with 
regular ultrasound determinations of size.  A surgical 
consultation was requested although the veteran was 
considered a poor candidate, however the veteran presented 
with new onset weakness and was discovered to have a brain 
tumor.  In October 1986, Dr. G. noted that the veteran 
experienced a rupture of his abdominal aortic aneurysm and 
died.

In addressing the issue of whether the veteran's adverse 
reaction to the contrast dye in 1983 led to his death in 
1986, including the issue of whether further treatment (i.e., 
surgical intervention for the abdominal aortic aneurysm) was 
precluded because of the veteran's end-stage renal failure, 
Dr. G. first noted that the veteran had a number of risk 
factors that precluded surgery for his abdominal aortic 
aneurysm.  These were hypertension with significant left 
ventricular hypertrophy (prior to renal failure), post-
incident myocardial infarction, angina, severe COPD (prior to 
renal failure), malignant carcinoma, and the renal failure 
itself.  Because of these factors, Dr. G. believed that the 
treatment of the veteran's abdominal aortic aneurysm with 
medical management was appropriate and desirable.  Dr. G. 
further opined that in no way did the contrast delivered in 
1983 cause the veteran's death.  In fact, if it was just his 
renal failure that was the issue then he believed that the 
surgical option would have been more desirable.  Because of 
the high risk of abdominal aortic aneurysm in this setting, 
Dr. G. opined that one could even argue that the veteran 
gained another three years of life by not subjecting himself 
to potentially life-threatening surgery and he would have 
died from metastatic lung cancer in any event shortly after 
1986.  

In conclusion, Dr. G. stated that this very complicated case 
was handled in an appropriate manner throughout the period 
between 1983 and 1986, and that complications surrounding the 
use of contrast dye had little to do with the veteran's 
ultimate death in 1986.




II.  Analysis

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1151 was received in December 1997 and, 
accordingly, the claim will be adjudicated by the Board, as 
it was by the RO, under the version of 38 U.S.C.A. § 1151 
that requires VA fault.

The Board initially notes that the critical inquiry in this 
matter under the post-Gardner interpretation of 38 U.S.C.A. 
§ 1151 is whether the veteran's death was proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
The Board does not find nor has the appellant claimed that 
the circumstances surrounding the veteran's death were not 
reasonably foreseeable.

First, the Board has carefully reviewed the statements of the 
appellant to the effect that VA treatment associated with the 
use of contrast dye during an angiogram in December 1983 
either contributed to conditions that led to his death or so 
weakened the veteran as to make him ineligible for abdominal 
surgery for the abdominal aortic aneurysm that caused his 
death, and that the use of contrast dye was careless, 
negligent, lacking in skill, or involved errors in judgment 
or similar instances of fault on the part of the VA.  
However, it is long-established that the appellant, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and her 
opinion is entitled to little, if any, weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, it has 
not been shown that the appellant possesses the requisite 
knowledge, skill, training or education to qualify as a 
medical expert in order for such statements to be considered 
competent evidence.  Id.  In short, the speculation of the 
appellant as to medical matters is of minimal probative 
value.

In addition, while the Board does note that there are 
statements in certain medical records that link end-stage 
renal failure to the use of contrast dye in the angiogram and 
which may not simply be based on the veteran's own 
statements, these statements do not further describe such use 
of dye as in any way negligent or that its use contributed to 
the conditions that caused on contributed to the veteran's 
death, i.e., the ruptured atherosclerotic abdominal aneurysm 
or his carcinoma of the right lung with metastasis to the 
brain. 

Moreover, although appellant had not provided medical 
evidence demonstrating that VA treatment contributed to the 
development of conditions that caused the veteran's death or 
precluded a surgical procedure that would have prevented 
death, and that the treatment afforded the veteran was 
careless, negligent, lacking in skill, or involved errors in 
judgment or similar instances of fault on the part of the VA, 
the Board sought the above-noted opinion from Dr. G. who 
concluded that appropriate medical care was provided 
throughout the period of 1983 to 1986, and that in no way did 
the contrast delivered in 1983 cause the veteran's death.  
The Board further notes that there is no medical opinion in 
the record that disputes the opinion of Dr. G.

Thus, after having reviewed the record in this case, and for 
the reasons and bases expressed above, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's death was proximately caused by VA 
examination or treatment that was careless, negligent, 
lacking in skill, or involved errors in judgment or similar 
instances of fault on the part of the VA.  Accordingly, the 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1151 is 
denied.


ORDER

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



